United States Court of Appeals
      for the Federal Circuit
                ______________________

          ANCORA TECHNOLOGIES, INC.,
               Plaintiff-Appellant

                           v.

    HTC AMERICA, INC., HTC CORPORATION,
             Defendants-Appellees
            ______________________

                      2018-1404
                ______________________

   Appeal from the United States District Court for the
Western District of Washington in No. 2:16-cv-01919-
RAJ, Judge Richard A. Jones.
                ______________________

              Decided: November 16, 2018
                ______________________

    MARC LORELLI, Brooks Kushman PC, Southfield, MI,
argued for plaintiff-appellant. Also represented by MARK
A. CANTOR, JOHN S. LE ROY, JOHN P. RONDINI.

    IRFAN A. LATEEF, Knobbe, Martens, Olson & Bear,
LLP, Irvine, CA, argued for defendants-appellees. Also
represented by BRIAN CHRISTOPHER CLAASSEN, DANIEL C.
KIANG, JOSEPH R. RE.
                ______________________

  Before DYK, WALLACH, and TARANTO, Circuit Judges.
2           ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




TARANTO, Circuit Judge
    Ancora Technologies, Inc.’s U.S. Patent 6,411,941 is
entitled “Method of Restricting Software Operation With-
in a License Limitation.” The patent describes and claims
methods of limiting a computer’s running of software not
authorized for that computer to run. It issued in 2002,
and the patentability of all claims was confirmed in a
reexamination in 2010. The ’941 patent was previously
before this court in Ancora Technologies, Inc. v. Apple,
Inc., 744 F.3d 732 (Fed. Cir. 2014), which involved a 2011
infringement suit against Apple that raised issues of
claim construction and indefiniteness in this court.
    Ancora brought this action against HTC America and
HTC Corporation in 2016, alleging infringement of the
’941 patent. HTC moved to dismiss on the ground that
the patent’s claims are invalid because their subject
matter is ineligible for patenting under 35 U.S.C § 101.
The district court granted HTC’s motion to dismiss,
concluding that the claims are directed to, and ultimately
claim no more than, an abstract idea.
    We reverse. Under Enfish, LLC v. Microsoft Corp.,
822 F.3d 1327 (Fed. Cir. 2016), and related authorities,
we conclude, the claims at issue here are not directed to
ineligible subject matter. Rather, we hold, the claimed
advance is a concrete assignment of specified functions
among a computer’s components to improve computer
security, and this claimed improvement in computer
functionality is eligible for patenting. As a result, the
claims are not invalid under § 101.
                             I
                            A
   Describing aspects of the prior-art methods it seeks to
improve, the ’941 patent states that “[n]umerous methods
have been devised for the identifying and restricting of an
unauthorized software program’s operation.” ’941 patent,
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.             3



col. 1, lines 12–14. For example, software-based methods
exist that require writing a license signature on the
computer’s hard drive, but a flaw in those methods is that
such a signature can be changed by hackers without
damaging other aspects of computer functionality. Id.,
col. 1, lines 19–26. Hardware-based methods exist that
require inserting a dongle into a computer port to authen-
ticate the software authorization, but those methods are
costly, inconvenient, and not suitable for software sold
and downloaded over the internet. Id., col. 1, lines 27–32.
    The ’941 patent describes an asserted improvement
based on assigning certain functions to particular com-
puter components and having them interact in specified
ways. The proposed method “relies on the use of a key
and of a record.” Id., col. 1, lines 40–41. A “key,” which is
“a unique identification code” for the computer, is embed-
ded in the read-only memory (ROM) of the computer’s
Basic Input Output System (BIOS) module: the key
“cannot be removed or modified.” Id., col. 1, lines 45–51.
A “record” is a “license record” associated with a particu-
lar application: “each application program that is to be
licensed to run on the specified computer[] is associated
with a license record[] that consists of author name,
program name[,] and number of licensed users (for net-
work).” Id., col. 1, lines 52–57.
    The asserted innovation of the patent relates to where
the license record is stored in the computer and the inter-
action of that memory with other memory to check for
permission to run a program that is introduced into the
computer. The inventive method uses a modifiable part of
the BIOS memory—not other computer memory—to store
the information that can be used, when a program is
introduced into the computer, to determine whether the
program is licensed to run on that computer. BIOS
memory is typically used for storing programs that assist
in the start-up of a computer, not verification structures
comparable to the software-licensing structure embodied
4            ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




by the claimed invention. Using BIOS memory, rather
than other memory in the computer, improves computer
security, the patent indicates, because successfully hack-
ing BIOS memory (i.e., altering it without rendering the
computer inoperable) is much harder than hacking the
memory used by the prior art to store license-verification
information. Id., col. 3, lines 4–17; see Ancora, 744 F.3d
at 733–34 (“Thus, the inventors stated that their method
makes use of the existing computer hardware (eliminat-
ing the expense and inconvenience of using additional
hardware), while storing the verification information in a
space that is harder and riskier for a hacker to tamper
with than storage areas used by earlier methods.”).
     More specifically: The method calls for storage of a li-
cense record in a “verification structure” created in a
portion of BIOS memory that, unlike the ROM of the
BIOS, “may be erased or modified”—for example, an
Electrically Erasable Programmable Read Only Memory
(E2PROM), which may be altered by “using E2PROM
manipulation commands.” Id., col. 1, line 65 through col.
2, line 5. The role of the verification structure is to “indi-
cate that the specified program is licensed to run on the
specified computer.” Id., col. 1, lines 60–62. “This is
implemented by encrypting the license record (or portion
thereof) using [the computer-specific] key (or portion
thereof) . . . as an encryption key.” Id. at lines 59–67.
When a program has been loaded into the computer’s
volatile memory (e.g., Random Access Memory), the
computer, in order to verify authorization to run that
program, “accesses the program under question, retrieves
therefrom the license record, encrypts the record utilizing
the specified unique key . . . and compares the so encrypt-
ed record” to the one stored in the verification structure in
the (erasable, modifiable) BIOS. Id., col. 2, lines 10–19.
If the newly encrypted record does not match the one in
the BIOS, the program is halted or other action is taken.
Id. at lines 19–26.
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.            5



    In the district court, the parties focused their argu-
ments on claim 1 of the ’941 patent. We therefore discuss
only that claim. It reads as follows:
        1. A method of restricting software operation
    within a license for use with a computer including
    an erasable, non-volatile memory area of a BIOS
    of the computer, and a volatile memory area; the
    method comprising the steps of:
      selecting a program residing in the volatile
    memory,
        using an agent to set up a verification struc-
    ture in the erasable, non-volatile memory of the
    BIOS, the verification structure accommodating
    data that includes at least one license record,
        verifying the program using at least the veri-
    fication structure from the erasable non-volatile
    memory of the BIOS, and
        acting on the program according to the verifi-
    cation.
Id., col. 6, line 59 through col. 7, line 4.
                                B
    On December 15, 2016, Ancora filed this action in the
Western District of Washington, alleging that HTC has
infringed and is infringing the ’941 patent. In April 2017,
HTC moved to dismiss under Rule 12(b)(6) of the Federal
Rules of Civil Procedure. HTC argued that the subject
matter of the claims of the patent is ineligible for patent-
ing under 35 U.S.C. § 101.
    In May 2017, HTC filed with the Patent Trial and
Appeal Board a petition to institute a review of the ’941
patent, on § 101 and other grounds, under the provision
for review of Covered Business Method patents set forth
in Section 18 of the Leahy-Smith America Invents Act,
6            ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




Pub. L. No. 112-29, 125 Stat. 284, 329–31 (2011). Section
18(d)(1) excludes patents “for technological inventions”
from such review. An implementing regulation calls for
consideration of “whether the claimed subject matter as a
whole recites a technological feature that is novel and
unobvious over the prior art; and solves a technical prob-
lem using a technical solution.” 37 C.F.R. § 42.301(b). On
December 1, 2017, the Board rejected the request to
institute a review, concluding that the ’941 patent claims
a technical solution to a technical problem and comes
within the “technological inventions” exception for such
reviews. HTC Corp. v. Ancora Techs. Inc., CBM2017-
00054, 2017 WL 6032605, at *3–5 (P.T.A.B. Dec. 1, 2017).
     On December 14, 2017, the district court granted
HTC’s motion to dismiss. Ancora Techs., Inc. v. HTC
America, Inc., 287 F. Supp. 3d 1168, 1170 (W.D. Wash.
2017). The court followed the two-step analytic process
set forth in Alice Corp. v. CLS Bank International, 573
U.S. 208, 134 S. Ct. 2347 (2014). At the first step, be-
cause “the claims at issue are directed toward computer-
related technology,” the court asked “whether the focus of
the claims is on the specific asserted improvement in
computer capabilities or, instead, on a process that quali-
fies as an ‘abstract idea’ for which computers are invoked
merely as a tool.” Ancora Techs., Inc., 287 F. Supp. 3d at
1173 (quoting Enfish, 822 F.3d at 1335–36). The court
stated that the patent claims are “not focused on how
usage of the BIOS to store the verification structure leads
to an improvement in computer security” and that “the
erasable, non-volatile memory of the BIOS . . . is typically
used to store data.” Id. at 1174. The court concluded that
the claims’ “focus is on the abstract concept of selecting a
program, verifying whether the program is licensed, and
acting on the program according to the verification.” Id.
Proceeding then to step two of the Alice framework, the
district court concluded that the claims contained no
“inventive concept” that makes their subject matter
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.           7



something significantly more than the abstract idea: in
particular, “[s]pecifying that the BIOS be used to house
the verification structure” calls for nothing more than
“[s]toring data in the memory of a computer component
that generally stores data.” Id. at 1175.
    The district court issued its final judgment on Decem-
ber 20, 2017. Ancora timely filed a notice of appeal on
December 29, 2017. See 28 U.S.C. § 2107(a). We have
jurisdiction to hear this appeal pursuant to 28 U.S.C. §
1295(a)(1).
                            II
     We review the Rule 12(b)(6) dismissal de novo. See
OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362
(Fed. Cir. 2015) (following Ninth Circuit law). We recent-
ly explained:
   Eligibility under 35 U.S.C. § 101 is a question of
   law, based on underlying facts. Like other legal
   questions based on underlying facts, this question
   may be, and frequently has been, resolved on a
   Rule 12(b)(6) or (c) motion where the undisputed
   facts, considered under the standards required by
   that Rule, require a holding of ineligibility under
   the substantive standards of law.
SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166
(Fed. Cir. 2018) (internal citations omitted).
    Section 101 defines patent-eligible subject matter as
“any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improve-
ment thereof.” 35 U.S.C. § 101. Laws of nature, natural
phenomena, and abstract ideas are not eligible matter.
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 70 (2012). A two-step analysis determines
whether claim 1 of the ’941 patent falls outside § 101. We
ask (1) whether the claim, as a whole, is “directed to”
patent-ineligible matter—here, an abstract idea—and (2)
8            ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




if so, whether the elements of the claim, considered indi-
vidually or as an ordered combination “‘transform the
nature of the claim’ into a patent-eligible application.”
Alice, 573 U.S. at ___, 134 S. Ct. at 2355 (quoting Mayo,
566 U.S. at 78). We conclude that claim 1 is not directed
to an abstract idea, and therefore we do not reach the
second step.
    We examine the patent’s “‘claimed advance’ to deter-
mine whether the claims are directed to an abstract idea.”
Finjan, Inc. v. Blue Coat System, Inc., 879 F.3d 1299,
1303 (Fed. Cir. 2018). “In cases involving software inno-
vations, this inquiry often turns on whether the claims
focus on ‘the specific asserted improvement in computer
capabilities . . . or, instead, on a process that qualifies as
an “abstract idea” for which computers are invoked mere-
ly as a tool.’” Id. (quoting Enfish, 822 F.3d at 1335–36);
see BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281,
1285–86 (Fed. Cir. 2018). Computers are improved not
only through changes in hardware; “[s]oftware can make
non-abstract improvements to computer technology . . . .”
Enfish, 822 F.3d at 1335; see Finjan, 879 F.3d at 1304.
We have several times held claims to pass muster under
Alice step one when sufficiently focused on such improve-
ments.
     In Enfish, we held that the patent claims at issue
were not directed to an abstract idea because the claimed
self-referential tables improved the way that computers
operated and handled data. The claimed self-referential
tables allowed the more efficient launching and adapta-
tion of databases. Enfish, 822 F.3d at 1333, 1336; see
BSG, 899 F.3d at 1288 (noting that the self-referential
table in Enfish “enabled programmers to construct data-
bases in new ways that required less modeling and con-
figuring of various tables prior to launch”); Finjan, 879
F.3d at 1304–05 (describing Enfish).
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.             9



    In Visual Memory LLC v. NVIDIA Corp., we drew a
similar conclusion about claims focused on a specific
improvement in computer memory. 867 F.3d 1253, 1262
(Fed. Cir. 2017). The district court had determined that
the claims were directed to the abstract concept of cate-
gorical data storage. Id. at 1257. We determined that the
district court had erred because the patent was specifical-
ly “directed to an improved computer memory system, not
to the abstract idea of categorical data storage,” and
therefore was not directed to an abstract idea. Id. at
1259. The claims were specific and limited to certain
types of data to be stored. Id. “None of the claims re-
cite[d] all types and all forms of categorical data storage.”
Id. As we summarized in BSG, the Visual Memory claims
were directed to “an ‘improved memory system’ that
configured operational characteristics of a computer’s
cache memory based on the type of processor connected to
the memory system,” allowing “the claimed invention to
accommodate different types of processors without com-
promising performance.” 899 F.3d at 1288. This was an
improvement in computer functionality. Visual Memory,
867 F.3d at 1260.
    In Finjan, we held that claims to a “behavior-based
virus scan” were a specific improvement in computer
functionality and hence not directed to an abstract idea.
879 F.3d at 1304. The claimed technique of scanning
enabled “more flexible and nuanced virus filtering” and
detection of potentially dangerous code. Id. The claims
thus were directed to “a non-abstract improvement in
computer functionality” having the benefit of achieving
greater computer security. Id. at 1305.
    In Core Wireless Licensing S.A.R.L. v. LG Electronics,
Inc., we held that claims to a method for making websites
easier to navigate on a small-screen device were not
directed to an abstract idea. 880 F.3d 1356, 1363 (Fed.
Cir. 2018). The claimed method involved launching a
summary window to allow small-screen users to quickly
10           ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




access commonly used features of a website. Id. at 1359–
60. Although the defendant argued that the patent was
directed to the abstract idea of indexing information, we
determined that the claims were directed to a specific
type of index for a specific type of user and so not directed
to an abstract idea. Id. at 1362–63.
    Most recently, in Data Engine Technologies LLC v.
Google LLC, this court held that claims to “a specific
method for navigating through three-dimensional elec-
tronic spreadsheets” were “not directed to an abstract
idea.” 906 F.3d 999, 1007 (Fed. Cir. 2018). The method
provided “a specific solution to then-existing technological
problems in computers and prior art electronic spread-
sheets.” Id. at 1008. The navigation difficulties of prior-
art spreadsheets were addressed “in a particular way—by
providing a highly intuitive, user-friendly interface with
familiar notebook tabs for navigating the three-
dimensional worksheet environment.” Id. We distin-
guished other cases in which we had held claims to be
“simply directed to displaying a graphical user interface
or collecting, manipulating, or organizing information”;
the claims in Data Engine, we concluded, recite “a specific
structure (i.e., notebook tabs) within a particular spread-
sheet display that performs a specific function (i.e., navi-
gating within a three-dimensional spreadsheet).” Id. at
1010–11.
    In accordance with those precedents, we conclude that
claim 1 of the ’941 patent is not directed to an abstract
idea. Improving security—here, against a computer’s
unauthorized use of a program—can be a non-abstract
computer-functionality improvement if done by a specific
technique that departs from earlier approaches to solve a
specific computer problem. See Finjan, 879 F.3d at 1304–
05. The claimed method here specifically identifies how
that functionality improvement is effectuated in an as-
sertedly unexpected way: a structure containing a license
record is stored in a particular, modifiable, non-volatile
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.                 11



portion of the computer’s BIOS, and the structure in that
memory location is used for verification by interacting
with the distinct computer memory that contains the
program to be verified. In this way, the claim addresses a
technological problem with computers: vulnerability of
license-authorization software to hacking. ’941 patent,
col. 1, lines 12–35; cf. HTC, 2017 WL 6032605, at *3–5
(PTAB conclusion regarding “technological inventions”).
It does so by relying on specific and unique characteristics
of certain aspects of the BIOS that the patent asserts, and
we lack any basis for disputing, were not previously used
in the way now claimed, and the result is a beneficial
reduction of the risk of hacking. ’941 patent, col. 1, line
39, through col. 2, line 59; id., col. 3, lines 4–17; id., col. 6,
lines 59–67. The prosecution history reinforces what the
patent itself indicates about the change in previous verifi-
cation techniques for computer security. See J.A. 283
(examiner stating reasons for allowance, summarizing
patent’s solution of “using an agent to set up a verification
structure in the erasable, non-volatile memory of the
BIOS”); Ancora, 744 F.3d at 735–36 (quoting applicants’
arguments to examiner).
    In short, claim 1 of the ’941 patent is directed to a so-
lution to a computer-functionality problem: an improve-
ment in computer functionality that has “the specificity
required to transform a claim from one claiming only a
result to one claiming a way of achieving it.” SAP Ameri-
ca, Inc., 898 F.3d at 1167. It therefore passes muster
under Alice step one, as it is not directed to patent-
ineligible subject matter. We need not and do not apply
step two of the Alice analysis. See Data Engine, 906 F.3d
at 1011; Finjan, 879 F.3d at 1306; Visual Memory, 867
F.3d at 1262.
    We do note, in accord with our recognition of overlaps
between some step one and step two considerations,
Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350,
1353 (Fed. Cir. 2016), that our conclusion that the specific
12           ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.




improvement in this case passes muster at step one is
indirectly reinforced by some of our holdings under step
two. For example, in BASCOM Global Internet Services v.
AT&T Mobility, we held that claims to a method and
system of filtering Internet content using an Internet
Service Provider (ISP) server were a “technical improve-
ment over the prior art ways of filtering such content.”
827 F.3d 1341, 1350, 1352 (Fed. Cir. 2016). The prior art
disclosed two forms of content-filtering systems: software
was either (1) “placed on local computers, such that each
local computer had its own tool for filtering [content]”; or
(2) placed on “a local server” or remote ISP server. Id. at
1343–44. But both of those systems had disadvantages:
the former allowed end-user modifications and was diffi-
cult to administer; the latter ignored material differences
among end users. Id. The claimed invention addressed
the disadvantages of the prior art through a filtering
system located on an ISP server that used the server’s
ability to “to associate an individual user with a specific
request” to create individually customizable filtering. Id.
In holding the claimed invention eligible under Alice step
two, we reasoned that although “[f]iltering content on the
Internet was already a known concept, . . . the patent
describes how its particular arrangement of elements is a
technical improvement over the prior art ways of filtering
such content.” Id. at 1349–50. A similar characteriza-
tion, we think, applies to the technical improvement
claimed in this case and, in light of the line of cases we
have discussed above, justifies the conclusion that claim 1
of the ’941 patent is not directed to an abstract idea, but
to a computer-functionality improvement.
     The contrast with another step-two case, Intellectual
Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed.
Cir. 2016), is also instructive. There, the claimed inven-
tion required the installation of a virus-screening soft-
ware on a telephone network. Id. at 1319. But because
the claim at issue did not “recite[] any improvement to
ANCORA TECHNOLOGIES, INC. v. HTC AMERICA, INC.         13



conventional virus screening software, nor . . . solve any
problem associated with situating such virus screening on
the telephone network,” we held that the patent did not
identify a sufficient inventive concept under Alice to
transform the claimed abstract idea into something
patentable. Id. at 1320–21. Nor did the claimed method
provide advantages with respect to computer function. Id.
at 1320. In the present case, in contrast, the record
described above shows that the claimed invention moves a
software-verification structure to a BIOS location not
previously used for this computer-security purpose and
alters how the function is performed (in that the BIOS
memory used for verification now interacts with distinct
computer memory to perform a software-verification
function), yielding a tangible technological benefit (by
making the claimed system less susceptible to hacking).
Thus, Intellectual Ventures I v. Symantec is consistent
with our conclusion.
    HTC does not dispute that all claims pass muster if
claim 1 does. Accordingly, we hold that HTC has not
shown the ’941 patent’s claims to be invalid under 35
U.S.C. § 101. We do not have before us any question
about invalidity under other provisions of Title 35.
                            III
    For the foregoing reasons, we reverse the judgment of
the district court and remand the case.
   Costs to Ancora.
            REVERSED AND REMANDED